Case 3:18-cv-00162-GMG Document 108 Filed 08/04/20 Page 1 of 7 PageID #: 842




                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

S.L., a minor, by and through her parent and
legal guardian D.L.,

        Plaintiff,
                                                                              Case No: 3:18-CV-162 (Groh)
        v.

CITY HOSPITAL, INC. d/b/a,
BERKELEY MEDICAL CENTER,
A subsidiary of WEST VIRGINIA UNIVERSITY
HOSPITALS-EAST, INC., d/b/a
WV UNIVERSITY HEALTHCARE,

        Defendant.

    PLAINTIFF’S SURREPLY TO CITY HOSPITAL, INC. d/b/a BERKELEY MEDICAL
     CENTER’S REPLY TO PLAINTIFF’S RESPONSE TO ITS MOTION TO DISMISS
                  THE SECOND AND RELATED PARTS OF THE
    FOURTH CAUSE OF ACTION OF PLAINTIFF’S THIRD AMENDED COMPLAINT

     1. BMC asks the Court to resolve factual issues on a motion to dismiss.

        In its Reply, BMC reiterates its argument that its nurses are “not empowered or privileged

to order medications” and that, as a result, it is not a proper defendant with respect to Plaintiff’s

Rehabilitation Act claim.1 But the cases that BMC cites emphasize that discovery is needed in

order to distinguish between bona fide medical judgment and discrimination. See, e.g., McGugan

v. Aldana-Bernier, 752 F.3d 224, 232 (2d Cir. 2014) (“a medical decision to administer (or to

withhold) a treatment in the case of a disabled person could constitute discrimination that is

actionable under Section 504 if the decision was motivated by considerations that are unrelated to

proper medical decision-making about the case.”). Again, deposition testimony is needed to


1 As Plaintiff already explained in her Opposition to BMC’s Motion to Dismiss, this argument fails because: 1) fact
questions remain as to the role of BMC employees in communicating accommodation requests to doctors and
physician assistants, and whether or not they did so in this case, and whether they could have offered alternative
accommodations; and 2) In addition to the denial of reasonable accommodations, BMC employees also separately
violated the Rehabilitation Act by making the discriminatory decision to restrain and forcibly medicate S.L. instead
of allowing her to leave and seek care elsewhere. Pl.’s Opp. to BMC Motion to Dismiss at 5-6 (Doc. 88).

                                                         1
Case 3:18-cv-00162-GMG Document 108 Filed 08/04/20 Page 2 of 7 PageID #: 843




determine who made the decision to withhold the accommodations S.L. requested and what

motivated that decision.

       Finally, it is notable that the individual defendants have filed a motion to dismiss the ADA

claims on the grounds that they lacked individual discretion to engage in discriminatory acts,

including withholding of the reasonable accommodations at issue. Defendants’ Misty Hunsader,

PA-C, Brandt Williamson, D.O., Smoky Mountain Emergency Services, Inc., and Health Care

Alliance, Inc.’s Memorandum of Law in Support of Its Partial Motion to Dismiss Plaintiff’s Third

Amended Complaint at 5 (Doc. 95-1). This conflict among defendants as to who had the authority

to set policies regarding reasonable accommodations highlights the importance of discovery in

determining liability.

    2. BMC continues to misstate the law on reasonable accommodations.

       BMC continues to argue that Plaintiff’s reasonable accommodations claim requires some

showing that the accommodation was itself denied “solely” by reason of her disability. Evidently,

BMC believes that Plaintiff must claim something beyond the fact that she required an

accommodation as a result of her disability and that BMC failed to provide it. Plaintiff initially

interpreted their memorandum as arguing that the decision not to provide a reasonable

accommodation must itself be based on an individual’s disability. However, BMC also now claims

that it “never proffered that pretext or discriminatory animus is required.” BMC Reply at 7 n.7

(Doc. 96). Nevertheless, as the overwhelming weight of the case law reflects, failure to provide a

reasonable accommodation is per se a form of discrimination within the meaning of the

Rehabilitation Act, regardless of the basis for the denial.2


2
 As noted below, the one exception is when the proposed reasonable accommodation would be an “undue
burden” or would “fundamentally alter” the service provided. However, BMC has not raised these defenses,
and it is the defendant’s burden to do so. See J.D. v. Colonial Williamsburg Found., 925 F.3d 663, 671
(4th Cir. 2019).

                                                   2
Case 3:18-cv-00162-GMG Document 108 Filed 08/04/20 Page 3 of 7 PageID #: 844




       Under both the Rehabilitation Act and the ADA, denial of a reasonable accommodation is,

by definition, discrimination based on disability. See J.D. v. Colonial Williamsburg Found., 925

F.3d 663, 671, 669 n.6 (4th Cir. 2019) (in a reasonable accommodations case, “despite the different

language these statutes employ, [the Rehabilitation Act and ADA] require a plaintiff to

demonstrate the same elements to establish liability.”).          Addressing both the ADA and

Rehabilitation Act claims simultaneously, the court in J.D. held that liability for failure to provide

reasonable accommodations requires the following elements: “(1) whether the requested

modification is ‘necessary’ for the disabled individual; (2) whether it is ‘reasonable’; and (3)

whether it would ‘fundamentally alter the nature’ of the public accommodation.” Id. at 671. The

plaintiff bears the burden of proof - and therefore the burden of pleading - only the first two prongs.

Id. The reason or basis for the denial, unless it is based on fundamental alteration, is not a

consideration.

       In its attempt to convince the court that something more is needed, BMC misrepresents

several of the cases Plaintiff cited in her opposition to its Motion to Dismiss. For example, BMC

cites Paulone v. City of Frederick in support of its theory that Plaintiff has not met the pleading

standard for a reasonable accommodation claim under Section 504.                However, it ignores

subsequent language in Paulone recognizing that Section 504 includes “three distinct grounds for

relief: (1) intentional discrimination or disparate treatment; (2) disparate impact; and (3) failure to

make reasonable accommodations.” 787 F. Supp. 2d 360, 371 (D. Md. 2011) (emphasis added

and internal quotations omitted) (quoting A Helping Hand, LLC v. Baltimore County, 515 F.3d

356, 362 (4th Cir. 2008). Paulone further recognizes that “plaintiff need not show ‘discriminatory

animus’ to prevail on a claim for damages under Title II of the ADA or § 504 of the Rehabilitation

Act” concerning her claim for reasonable accommodation and that denials of reasonable



                                                  3
Case 3:18-cv-00162-GMG Document 108 Filed 08/04/20 Page 4 of 7 PageID #: 845




accommodations caused by “thoughtlessness or indifference” can lead to liability. Paulone, 787

F. Supp. 2d at 373 (quoting Pandazides v. Virginia Bd. of Educ., 13 F.3d 823, 830 & n.9 (4th Cir.

1994), Proctor v. Prince George's Hosp. Ctr., 32 F. Supp. 2d 820, 828 (D. Md. 1998)).

       Similarly, BMC claims that Plaintiff’s position was “rejected” by Henrietta D. v.

Bloomberg, another case Plaintiff cited in her Motion to Dismiss. BMC Reply at 4. Plaintiff does

not dispute that Henrietta D., in its general overview of the law, notes that the “basic framework”

of the Rehabilitation Act includes a “comparative component.” 331 F.3d 261, 276 (2d Cir. 2003).

Again, however, BMC ignores that the court then explicitly held that such claims are distinct from

claims based on reasonable accommodation:

       Therefore, we hold that a claim of discrimination based on a failure reasonably to
       accommodate is distinct from a claim of discrimination based on disparate impact.
       Quite simply, the demonstration that a disability makes it difficult for a plaintiff to
       access benefits that are available to both those with and without disabilities is
       sufficient to sustain a claim for a reasonable accommodation.


Id. 276-277.

       BMC then puzzlingly accuses Plaintiff of “lumping together” Titles II and III of the

Americans with Disabilities Act, when in fact all the cases that Plaintiff cited on the point in

question - whether or not Section 504 requires that the decision to deny a reasonable

accommodation be based solely on the person’s disability - were interpreting Section 504 of the

Rehabilitation Act. See, e.g., Bennett-Nelson v. La. Bd. Of Regents, 431 F.3d 448, 455 (5th Cir.

2005) (“If the accommodation is required the defendants are liable simply by denying it. In short,

causation is not the issue in the appeal presented today.”); Dopico v. Goldschmidt, 687 F.2d 644,

651-652 (2d Cir. 1982); Henrietta D. v. Bloomberg, 331 F.3d 261, 273 (2d Cir. 2003); Falls v.

Prince George’s Hosp. Ctr., Civ. Action No. 97-1545, 1999 U.S. Dist. LEXIS 22551, at *27 (D.

Md. Mar. 16, 1999). To the extent that Plaintiff has cited cases interpreting the ADA, she did so


                                                 4
Case 3:18-cv-00162-GMG Document 108 Filed 08/04/20 Page 5 of 7 PageID #: 846




only to support the general proposition that reasonable accommodations may include

accommodations in the medical context. See, e.g., United States v. Georgia, 546 U.S. 151, 157

(2006). This is reasonable considering the well-established precedent that the ADA and Section

504 standards for liability for failure to provide a reasonable accommodation are interchangeable.

J.D. v. Colonial Williamsburg Found., 925 F.3d 663, 671, 669 n.6 (4th Cir. 2019).

       Finally, in a footnote, BMC alleges that “discriminatory intent” is necessary in order to

recover damages under the Rehabilitation Act. Putting aside our objection to raising this new issue

in a reply brief, it is sufficient for Plaintiff to plead that BMC or its employees were aware of the

need for a reasonable accommodation and decided not to provide it. See Proctor v. Prince

George’s Hosp. Ctr., 32 F. Supp. 2d 820, 829 (D. Md. 1998) (“[I]n cases where a public

accommodation is on notice that its failure to provide an accommodation may violate the

Rehabilitation Act and intentionally opts to provide a lesser accommodation, compensatory

damages are available”); Paulone, 787 F. Supp. 2d at 374 (discussing and quoting Proctor). Here,

D.L. had placed BMC on notice of the need for an accommodation and BMC’s employees

intentionally failed to provide any accommodation whatsoever.

   3. Plaintiff’s conclusion that BMC would not have forcibly detained and forcibly
      administered medications to S.L. is reasonable.

       Finally, BMC reiterates its alarming claim that its employees’ decision to forcibly restrain

S.L., instead of allowing her to leave, was a medical decision outside of the scope of the

Rehabilitation Act and that the facts pleaded in the Complaint cannot reasonably lead to the

conclusion that that decision was based on S.L.’s disability. BMC Reply at 7. BMC now makes

the additional argument that its restraint and forcible administration of antipsychotics was “deemed

necessary by the medical providers attempting to provide care” to S.L. BMC Reply at 7. Setting

aside Plaintiff’s argument that S.L.’s underlying distress resulted from BMC’s failure to


                                                 5
Case 3:18-cv-00162-GMG Document 108 Filed 08/04/20 Page 6 of 7 PageID #: 847




accommodate her disability and that the decision to restrain her and forcibly administer

antipsychotics was itself the product of disability discrimination and not actually a medical

decision, see Pl.’s Opp. to BMC Mot. to Dismiss at 14-16, the question of whether S.L.’s medical

providers considered the restraint or antipsychotic medication to be necessary to her medical care

is a question of fact that cannot be resolved at this stage. Plaintiff intends to conduct discovery as

to who was involved in the decision to restrain S.L., who was involved in the decision to administer

antipsychotics, and whether those decisions were based on medical judgment or disability

discrimination.



                                                              PLAINTIFF,
                                                              BY COUNSEL



/s/ Allan N. Karlin
ALLAN N. KARLIN, WV BAR # 1953
JANE E. PEAK, WV BAR #7213
ALLAN N. KARLIN & ASSOCIATES PLLC
174 CHANCERY ROW
MORGANTOWN, WV 26505
304-296-8266

/s/ Samantha Crane
SAMANTHA CRANE, DC BAR # 1000447
AUTISTIC SELF ADVOCACY NETWORK
1010 VERMONT AVENUE, STE 618
WASHINGTON, DC 20005


/s/ Shawna White
SHAWNA WHITE, WV BAR # 10893
DISABILITY RIGHTS OF WEST VIRGINIA
1207 QUARRIER STREET
CHARLESTON, WV 25301



                                                  6
Case 3:18-cv-00162-GMG Document 108 Filed 08/04/20 Page 7 of 7 PageID #: 848




                                CERTIFICATE OF SERVICE

     I, Allan N. Karlin, do hereby certify that on August 4, 2020, I electronically filed, via the
CM/ECF system, “PLAINTIFF’S SURREPLY TO CITY HOSPITAL, INC. d/b/a BERKELEY
MEDICAL CENTER’S REPLY TO PLAINTIFF’S RESPONSE TO ITS MOTION TO DISMISS THE
SECOND AND RELATED PARTS OF THE FOURTH CAUSE OF ACTION OF PLAINTIFF’S THIRD
AMENDED COMPLAINT” and further certify that a true copy of the same was served, via
facsimile, on the following:

 Joshua K. Boggs (WV Bar # 10096)                   Tamela J. White (WV Bar # 6392)
 Christine S. Vaglienti (WV Bar # 4987)             Annelie E. Stallings (WV Bar # 13774)
 Lauren T. Krupica (WV Bar # 11719)                 Farrell, White & Legg PLLC
 West Virginia United Health System, Inc.           914 5th Avenue, PO Box 6457
 1238 Suncrest Towne Centre Drive                   Huntington, WV 25772-6457
 Morgantown, WV 26505                               Ph: 304-522-9100
 304-598-9888                                       Fax: 304-522-9162


                                                      PLAINTIFF,
                                                      BY COUNSEL.

                                                      /s/ Allan N. Karlin
                                                      Jane E. Peak, WV BAR # 7213
                                                      Allan N. Karlin, WV BAR # 1953
                                                      Allan N. Karlin & Associates PLLC
                                                      174 Chancery Row
                                                      Morgantown, WV 26505
                                                      304-296-8266




                                                7
